NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
This action is in reply to the communications filed on January 26, 2021 (Request for Continued Examination (RCE)).
The RCE claim amendment filed on January 26, 2021 is entered.  Claim 11 has been amended, and claims 12-16 and 21 remain as previously presented in the RCE amendment submitted on January 26, 2021. 
In response to Applicant’s amendments field 01/26/2021, the 35 USC §112(a), 112(b), and 101 rejections on the previous Office Action (10/05/2020) have been overcome. Claims 11-16 and 21 are now pending and allowable. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Paul A. Fournier (Reg. #41, 023), on February 24, 2021.
The application has been amended as follows:
In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.1-10. (Cancelled)
11. (Currently Amended) A computer-implemented method for computer-implemented method comprising:
	executing, by a computer implemented optimization software tool on the production equipment, the steps of:
establishing process chain models for each operation of the industrial process, process chain models for a calculation of the product properties of an intermediate and/or 

defining cost model inputs and cost outputs related to each of the process chain models for the calculations of the product production costs:
defining limitations or minimum requirements, related to each of the process chain models, of the product properties or a process capacity or ability, including 
producing the optimized product 
performing each operation of the industrial process while applying output data from each of the process chain models as input data for each operation of the industrial process 
12. (Currently Amended) The computer-implemented method of claim 11, wherein 
13. (Currently Amended) The computer-implemented method of claim 11, wherein costs including virgin or re-cycled materials.  
14. (Currently Amended) The computer-implemented method of claim 11, wherein 
15. (Currently Amended) The computer-implemented method of claim 11, wherein the optimization software tool is software based on superficial neural networks or types of numerical models.  
16. (Currently Amended) The computer-implemented method of claim 15, wherein the optimization software tool is commercially available software.  
17-20. (Cancelled)  
21. (Currently Amended) The computer-implemented method of claim 11,
wherein performing iterations and flow of data between each of the process chain models to optimize the product based on customer requirements comprises performing 
wherein applying the output data from the process chain models as input data for each process of the industrial processes and producing the product according to the input data comprises applying output data from the process chain models as input data for each process of the industrial processes and producing the product according to the input data after 
REASONS FOR ALLOWANCE
With respect to withdrawal of the §101 rejection, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. When further evaluated under Step 2A Prong Two of the eligibility inquiry, the additional elements for performing computer-implemented product property analysis on production equipment by establishing process chain models for an optimized product, defining property and cost models, coupling property and cost models, and applying output data from each process chain model as input data for each operation to produce the optimized product, as required by independent claim 11 (02/24/2021, Examiners Amendment), integrates the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the exception to a particular technological 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fung, R. Y. K., An intelligent hybrid system for customer requirements analysis and product attribute targets determination, International Journal of Production Research. Jan1998, Vol. 36 Issue 1, p13-34. 22p.A system for analyzing customer attributes and projecting them into the relevant design, engineering and product attributes in order to facilitate decision-making and to guide downstream manufacturing planning and control activities.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ARIF ULLAH/Examiner, Art Unit 3683